374 U.S. 496
83 S. Ct. 1866
10 L. Ed. 2d 1043
CARDINAL SPORTING GOODS CO., Inc., et al.v.EAGLETON, Attorney General of Missouri, et al.
No. 904.
Supreme Court of the United States
June 17, 1963

Norman Diamond, for appellants.
Samuel H. Liberman, for appellees.
PER CURIAM.


1
It appearing from the motion to dismiss that this case is moot, the judgment of the United States District Court for the Eastern District of Missouri is vacated and the case is remanded with directions to dismiss the complaint as moot.